Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed September 3, 2020, is a reissue of U.S. Patent 10,071,078 (hereafter the '078 patent), which issued from U.S. application Serial No. 15/628,104 (the ‘104 application) with claims 1-16 on September 11, 2018.

Information Disclosure Statement (IDS)
U.S. Patent document Nos. 4-13 of the IDS filed 09/03/2020 have been crossed out since they are U.S. patent applications, not U.S. patents or U.S. patent application publications.  The U.S. patent applications have been reviewed and the serial numbers are noted in the Search Notes form for the instant reissue application.

Non-Compliant Amendment
The amendment to the claims filed 09/03/2020 is improper.  The amendment does not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required 
All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.  Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets, i.e., single brackets; and
(2) The matter to be added by reissue must be underlined.
	The non-compliance issue is as follows:
	The amendment to claim 5 uses strikethrough rather than single bracketing to delete the phrase “The compound of claim 1, wherein said”.

Scope of Claims
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-15 and 17-25  directed to a compound and a pharmaceutical composition.  Claims 1 and 18 are independent and representative.
1. (Original)  A compound according to Formula (III):

    PNG
    media_image1.png
    740
    653
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    111
    551
    media_image2.png
    Greyscale


18. (New)  A pharmaceutical composition comprising a compound according to Formula (III):


    PNG
    media_image3.png
    823
    638
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    57
    358
    media_image4.png
    Greyscale



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 17-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/221,859 (the ‘859 reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because, for the reasons set forth below, the compound and pharmaceutical composition of the instant claims are anticipated or rendered obvious by the compound and pharmaceutical composition in claims 1-9 of the ‘859 reference application.
The compounds of formulas (VII), (VIII) and (IX) in claims 5-8 of the ‘859 reference application anticipate the compounds of formulas (III), (IV) and (V) in instant claims 1-4 and 18-21 but are of different scope because, for example, one of the two R5’s in instant formulas (III) and (IV) is already a hydrogen in formulas (VII), (VIII) and 10 and R11 in instant formula (V) are already H and -C(=O)OH in formula (VIII) of the ‘859 reference application’s claim 7.
The compound species in instant claims 5-15, 17 and 22-25 are rendered obvious by formulas (VII), (VIII) and (IX) in claims 5-8 of the ‘859 reference application since each of the R groups in formulas (VII), (VIII) and (IX) have fairly limited selections.  For example, the following compound species in instant claims 6 and 23:

    PNG
    media_image5.png
    168
    177
    media_image5.png
    Greyscale

is rendered obvious by the compound of formula (VIII) in claim 7 of the ‘859 reference application:

    PNG
    media_image6.png
    255
    250
    media_image6.png
    Greyscale

by selecting R2 as CH3 from CH3 and CD3; R13 as H from H and CH3; R3 as CH3 from H and CH3; R4 as the linear C3 alkyl (i.e., the sixth entry in the top row) from the following group:

    PNG
    media_image7.png
    356
    532
    media_image7.png
    Greyscale

and R5 as CH3 from H, F and CH3.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US. Patent 11,007,180 is hereby made of record.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,071,078 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing 

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:


Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991  
/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991